DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, wherein both the first flexible connector and the second flexible connector are configured to detachably and rotatably engage with the lamp body; wherein the ring body is configured to rotatably and detachable engaged with the circular sidewall; and wherein the lamp body is further configured to rotate relative to at least one of the circular sidewall and both the first flexible connector and the second flexible connector for adjusting the illumination angle.
Claim 35 recites, inter alia, wherein the lamp body is configured to rotate relative to at least one of the ring frame and the circumferential projection component along the rotational axis, so as to adjust an illumination angle of the illuminating component; wherein the lampshade is configured to cover the illuminating component, such that the lampshade reflects part of illuminance emitted from the illuminating component.
Claim 37 recites, inter alia, wherein the lamp body is further configured to rotate relative to at least one of the circular sidewall and both the first flexible connector and the second flexible connector for adjusting the illumination angle, the lamp base further 
Claim 39 recites, inter alia, wherein a relative rotation between the ring body and the circular sidewall along the rotational axis is blocked when the first blocker abuts the second blocker during the relative rotation.
Claims 3-34, 36, 38, and 40-45 are objected based on dependency on respective objected base claim.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875